DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Applicant’s election of Group I (drawn to a monomeric polypeptide) and the species of T366L and Y407T in the reply filed on May 5, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

	Claims 2-5, 12-17, 20, 22-24, and 29 have been canceled.

	Claims 1, 6-11, 18, 19, 21, and 25-28 are pending.

	Claims 9-11 and 26-28 have been withdrawn under 37 CFR 1.142(b) as being drawn to nonelected invention.

	Claims 1, 6-8, 18, 19, 21, and 25 are pending and currently under consideration. Note that SEQ ID NO:13 recited in claim 19 read on the elected species containing T366L and V407T substitutions (see Table 1 and FIG. 5 in the instant specification as-filed).

3.	This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2).  However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825 for the reason(s) set forth herein. Specifically, the amino acid sequence disclosed in FIG. 2 is not accompanied by SEQ ID NO in BRIEF DESCRIPTION OF THE DRAWINGS in page 6 of the specification as-filed.

Applicant must comply with the requirements of the sequence rules (37 CFR 1.821 - 1.825) in response to this Office Action.     





(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1, 6-8, 18-21, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The claims are indefinite in the recitation of a CH3 domain comprises amino acid substitutions at positions corresponding to position T366 and Y407 of SEQ ID NO:1.  SEQ ID NO:1 appears to be the amino acid sequences of the Fc region of naturally occurring human IgG1. But the substitutions are not made in SEQ ID NO:1.  It is not clear how a genus of CH3 which reads on any species from any animals could correspond to SEQ ID NO:1 and mutate position T366 and Y407. For example, does the Fc region of human IgM, IgA, IgE, or IgD has T366 and Y407? Further, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, independent claim 21 recites the broad recitation “comprising” which is open and includes unspecified elements, and the claim also recites “only two amino acid substitutions” which is the narrower statement of the range/limitation in that it limits the substitutions to only two and nothing else. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Furthermore, given that the CH3 within the monomeric Fc polypeptide does not have a specific structure, and it may not be from SEQ ID NO:1, the claims when given the broadest reasonable interpretation reads on additional unspecified substitutions. 



(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claims 1, 6-8, 18, 19, 21, and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

	The claims are drawn to a monomeric Fc polypeptide comprising a CH2 and CH3 domains, wherein the CH3 domains comprises amino acid substitutions at positions corresponding to positions T366 and Y407 of SEQ ID NO:1 (Kabat numbering), wherein the substitution is T366L and Y407T (the elected species). The claims reads on a genus of CH2 and CH3 of no particular structure other than 366L and 407T.

	It appears that SEQ ID NO:1 is the amino acid sequence of naturally occurring Fc region of human  IgG1. While the specification discloses that the Fc-containing molecules can be the Fc region of IgG1-4, IgA, IgE, or IgM, and that the CH3 domain interface residues are highly conserved among IgGs (e.g. see page 18 of the specification as-filed), the specification does not disclose any T366 or Y407 in IgA, IgE, or IgM, nor does it disclose them in species other than human IgG. The specification disclose examples of phage –display library of human IgG1 Fc mutants by randomizing the T366 and Y407 residues (e.g. see pages 24-32).  

	There is insufficient written description in the specification as-filed of monomeric Fc polypeptide comprising a CH2 and CH3 domain, wherein CH3 domain has amino acid 

The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. (See Federal Register, Vol. 66, No. 4, pages 1099-1111, Friday January 5, 2001, especially page 1106 3rd column).  A “representative number of species” means that the species which are adequately described are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  MPEP 2163 II.A.3a.ii.

The claims recite a genus monomeric Fc polypeptide comprising CH2 and CH3 domain from any species as part of the invention without providing a physical structure or testable functional activity.

The genus of the monomeric Fc polypeptide are therefore extremely large.  Applicant has disclosed only human IgG1 comprising specific amino acid substitutions in the Fc region, e.g. T366L and Y407T. Thus Applicant has disclosed only a limited species of the monomeric Fc polypeptide, namely human IgG1 Fc region comprising the CH2 and CH3.   The claimed “monomeric Fc polypeptide” lack a common structure essential for their function and the claims do not require any particular structure basis or testable functions be shared by the instant monomeric Fc polypeptide.    

It does not appear based upon the limited disclosure of human IgG1 Fc variants alone that Applicant was in possession of the necessary common attributes or features of the elements possessed by the members of the genus in view of the limited number of species disclosed and the extensive variation permitted within the genus of monomeric Fc polypeptide.
 
Regents of the University of California v. Eli Lilly and Co. 43 USPQ2d 1398 (Fed. Cir. 1997).

The disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter of the claim.  Id. 43 USPQ2d at 1406.  

In the absence of disclosure of relevant, identifying characteristics of the monomeric Fc polypeptide, there is insufficient written disclosure under 35 U.S.C. 112, first paragraph.

8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 1, 6-8, 18-19, 21, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Wilkinson et al. (US 2013/0177555) in view of Chamberlain et al. (20060074225, reference on IDS).
	Wilkinson et al. teach monomeric polypeptide comprising variant Fc region from human IgG comprising amino acid substitutions T366R/Y407R, wherein the amino acid substitutions inhibits dimer formation of the Fc region (e.g. see [0008], [0036], and Fig. 1D).  Wilkinson et al. teach that the polypeptide can be a monomeric antibody comprising a heavy chain and a light chain forming antigen binding domain (variable domain) (e.g. see [0005] and [0025]).  In FIG. 3A, Wilkinson et al. teach that human IgG1 with amino acid substitutions T366R/Y407R in the Fc region produce monomers. Wilkinson et al. discloses the amino acid sequences of the parent CH2 and CH3 domains of the human IgG1 Fc region (e.g. see Fig. 6A). As such, Wilkinson et al. teach that positions T366 and Y407 (Kabat numbering) corresponding to the human IgG1 Fc region are mutated for monomeric Fc polypeptide.
	Wilkinson et al. teach that for some indications dimeric antibodies may exhibit undesirable agonistic effects upon binding to the target antigen, by cross linking the antigen; thus, it would be advantageous to develop variant Fc domains that are substantially or fully monomeric that would facilitate the development of monomeric polypeptides for use as therapeutics. (e.g. see [0017]-[0019]).  
	Wilkinson et al. teach that analysis of the crystal structure of the Fc domain of human IgG1 enabled the identification of threonine at position 366 and tyrosine at position 407 from both CH3 domains as being at the center of the interface with each amino acid interacting with its counter part on the opposite CH3 domain and in order to minimize the number of residues altered, the two amino acids at the center of the interface were chosen, thr366 and tyr407, and were substituted with arginine, which has both a large side chain and carries a net positive charge.  (e.g. see [0128]).
	The reference teaches differ from the instant invention by not describing T366L and Y407T for the monomeric Fc.

	
It would thus be obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings of Wilkinson et al. and Chamberlain et al. to produce a monomeric Fc polypeptide comprising CH2 and CH3 from human IgG Fc region comprising T366L and Y407T substitutions. An ordinary skill in the art would have been motivated to do so, and have a reasonable expectation of success, since Wilkinson et al. teach T366 and Y407 of human IgG1 Fc region are at the center of the interface for dimer formation of the Fc, and mutating these two positions would yield an Fc monomer that is beneficial in reducing undesirable crosslinking effect of an antibody, and Chamberlain et al. teach T366L and Y407T would enhance monomer formation.  As such, combining the teachings of the references by known methods of point mutations in the human IgG1 Fc region would be well within the ordinary skill in the art to yield the predictable results of a monomeric human IgG1 Fc variant.  Further, the claims would have been obvious because the substitution of one known elements of T366R/Y407R disclosed in Wilkinson et al. for T366L/Y407T disclosed in Chamberlain et al. would have yielded predictable results of a monomeric Fc polypeptide to one of ordinary skill in the art at the time the invention was filed.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

11.	No claim is allowed.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHUN W DAHLE/Primary Examiner, Art Unit 1644